Citation Nr: 1224921	
Decision Date: 07/18/12    Archive Date: 07/20/12

DOCKET NO.  07-20 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an extraschedular rating for a left inguinal hernia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1966 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2006 and November 2006 rating decisions of the Department of Veterans Affairs (VA) regional office (RO) located in Detroit, Michigan.

The Board notes by way of background that a November 2009 Board decision denied entitlement to a schedular rating for the Veteran's left inguinal hernia.  

The Board also acknowledges that a June 2007 rating decision granted an earlier effective date of August 2, 2005 for the grant of service connection for the Veteran's left and right inguinal hernias.

In November 2009, and again in September 2010, the issue of entitlement to an extraschedular rating for the Veteran's left inguinal hernia was remanded by the Board for further development.  Such development has been completed and associated with the claims file, and this matter is returned to the Board for further development.


FINDING OF FACT

The Veteran's left inguinal hernia is small, does not need to be reduced, does not warrant surgical intervention, and does not require wearing a truss or belt; it involves a 25-pound lifting restriction, which results in marked interference with the Veteran's 34-year employment history as an automotive factory worker.

CONCLUSION OF LAW

Entitlement to an extraschedular rating of 10 percent for a left inguinal hernia is warranted.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 3.324, 4.114 (Diagnostic Code 7338) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's claim for a compensable extraschedular rating for his service-connected left inguinal hernia, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is generally required to "notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided . . . that is necessary to substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2011).  As part of that notice, VA must "indicate which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, the Secretary . . will attempt to obtain on behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2011).  The requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board notes that where service connection has been granted and an initial rating has been assigned, the claim of service connection has been more than substantiated, as it has been proven.  As such, 38 U.S.C.A. § 5103(a) notice is no longer required since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, any defect as to 38 U.S.C.A. § 5103(a) notice is nonprejudicial.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).

The Board also concludes that VA's duty to assist has been satisfied.  The Veteran's relevant VA treatment records and private treatment records are all in the file.  The Veteran has not referenced any outstanding records for VA to obtain relating to his claim.  In this regard, as noted above, in November 2009, the Board remanded the Veteran's claim, including so that he could be afforded an opportunity to identify any relevant employment records that may be relevant to his claim and to provide him with an opportunity to produce any such records himself.  Pursuant to the Board's remand directive, in November 2009, the RO sent a letter to the Veteran requested such information or records, to which the Veteran did not respond.  Based thereon, the Board finds that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of a Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).

Prior to the Board's November 2009 remand, the Veteran had been provided with VA examinations relating to his left inguinal hernia in July 2006 and January 2007.  In November 2009, the Board remanded the Veteran's claim so that a VA opinion (or, if necessary, a new VA examination) could be obtained to clarify the occupational affects of the Veteran's left inguinal hernia.  Pursuant to the Board's remand directives, the Veteran was provided with a new VA examination in January 2010.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's left inguinal hernia since he was last examined.  See 38 C.F.R. § 3.327(a) (2011).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  The Board finds the above VA examination reports are thorough and complete and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examination reports reflect that the examiners personally reviewed the claims file, and interview and examine the Veteran, and the most recent January 2010 examination report answers all of the questions posed by the Board.  The Board finds that the above VA examination reports provide sufficient detail to rate the Veteran under the applicable diagnostic criteria, and that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

In addition, Board again remanded the Veteran's claim in September 2010 so that his claim would be referred to the Director, Compensation and Pension Service, for consideration of whether an extraschedular evaluation was warranted.  38 C.F.R. § 3.321(b)(1) (2011).  Pursuant to the Board's remand directive, in October 2010, the RO referred the Veteran's claim to the Director, Compensation and Pension Service, for extraschedular consideration.  A December 2010 administrative decision of the Director, Compensation and Pension Service, denied entitlement to an extraschedular rating for the Veteran's left inguinal hernia.  The RO readjudicated the Veteran's claim by way of a May 2011 Supplemental Statement of the Case (SSOC), and this matter was returned to the Board for further review.  Based thereon, the Board finds that there was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537.

II. Analysis

Where, as in the instant case, an appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The VA schedule of ratings will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

38 C.F.R. Section 3.321(b)(1) provides that, in exceptional circumstances, where the schedular evaluations are found to be inadequate, the Veteran may be awarded a rating higher than that encompassed by the schedular criteria.  According to the regulation, an extraschedular disability rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."  It is not a requirement that the rating assigned for the disability at issue be at the maximum schedular level for an extraschedular rating to be considered.

The Board cannot, however, assign an extraschedular rating in the first instance.  It must specifically adjudicate whether to refer a case to the Director of Compensation and Pension Services for such an evaluation when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  See Barringer v. Peake, 22 Vet. App. 242 (2008) (citing Thun v. Peake, 22 Vet. App. 111, 115 (2008)).  If, and only if, the Director has determined that an extra-schedular evaluation is not warranted does the Board have jurisdiction to decide the claim on the merits.

The Veteran's left inguinal hernia is currently assigned a noncompensable rating under Diagnostic Code 7338, effective August 2, 2005.  The Veteran seeks a compensable extraschedular rating (as noted in the introduction section above, a November 2009 Board decision denied entitlement to a schedular compensable rating).  38 C.F.R. § 4.114 (2011).  He alleges that he is unable to work due to his left inguinal hernia.

The Veteran has been provided with VA examinations relating to his left inguinal hernia in July 2006, January 2007, and January 2010.  All three examination reports reflect the Veteran's history of being diagnosed with a left inguinal hernia around March 2006 (see March 2006 private treatment record) secondary to an August 2005 laparoscopic total prostatectomy for his service-connected prostate cancer, and that an April 2006 private treatment noted reflects that he was resultantly placed on a 25 pound lifting restriction until the hernia resolved.  The Board acknowledges that the January 2007 VA examiner noted a diagnosis of a left "femoral" hernia rather than inguinal.  

The July 2006 VA examination report reflects that physical examination revealed a small left inguinal hernia only reproducible with a hard cough and then barely palpated.  The examiner did not note any occupational effects of the Veteran's left inguinal hernia, but simply noted that the Veteran was not employed.  The examiner did, however, note that the Veteran's left inguinal hernia had a mild affect on his ability to do chores, exercise, and sports.  The examiner also noted that the Veteran previously underwent a 1992 left side abdominal hernia repair with no residual problems (and essentially opined that the Veteran's service-connected left inguinal hernia was unrelated).

The January 2007 VA examination report reflects that physical examination revealed a small, reducible hernia (2.5 cm x 2 cm) in the left femoral area that the examiner opined did not require surgical intervention.  The examiner also noted that no truss was required, and that the only time it would hurt was when the Veteran's bladder was full.  As with the prior examination, the January 2007 VA examiner did not note the effect of the Veteran's hernia on his employment, but rather merely noted that the Veteran "retired" in July 2006.  The Board also notes that the examiner inquired with the Veteran as to whether he was aware of any diagnosed right inguinal hernia, and that the Veteran replied that he did not know anything about such (as a July 2006 private treatment record apparently includes a typographical error referencing a "right" inguinal hernia resulting from the August 2005 prostatectomy rather than a left-sided one).  

As noted above, in November 2009, the Board remanded the Veteran's claim so that, among other things, a VA medical opinion or new VA examination could be obtained to address the occupational affects of the Veteran's left inguinal hernia.  
The January 2010 VA examination report reflects the Veteran reported experiencing difficulty lifting heavy objects at home, and pain with lifting.  The examiner noted that the Veteran did not require a truss and did not require surgical intervention.  The examiner noted that physical examination revealed n appreciable hernia with valsalva maneuver in the left or right groins.  The examiner noted the Veteran's history of working for at a General Motors automotive factory for 34 years, and that he retired in 2006 (the Board adds that medical records from General Motors reflect that the Veteran worked in headlight installation in 2005).  The examiner noted that although the Veteran was able to retire based on his age and length of service, if he were to return to employment, he would be "severely restricted in the area he could work due to his permanent weight restriction."

Although the Board is precluded from initially assigning an extraschedular rating, there is no restriction on the Board's ability to review the denial of an extraschedular rating on appeal.  See Floyd v. Brown, 9 Vet.App. 88, 96-97 (1996); See also 38 C.F.R. § 3.321(b)(1).

The relevant inquiry under 38 C.F.R. Section 3.321(b)(1) is whether the Veteran's left inguinal hernia results in marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  In this regard, the Board notes that the December 2010 administrative decision of the Director of C&P denied entitlement to an extraschedular evaluation, in part, because the 25-pound weight lifting restriction "would not impact all jobs."  The Board notes, however, that whether or not the Veteran's left inguinal hernia results in total occupational impairment is not the relevant inquiry under 38 C.F.R. § 3.321(b)(1) (as compared to a claim for TDIU).  rather, as noted above, the relevant inquiry is whether the Veteran's left inguinal hernia results in "marked interference with employment."  In that regard, in the words of the January 2010 VA examiner, if the Veteran were to return to work, he would be "severely restricted in the area he could work due to his permanent weight restriction."  

In light of the Veteran's credible statements regarding his symptomatology and its affect on his ability to work, including his inability to work in the automotive factory industry due to his weight lifting restriction, and in light of the highly probative opinion of the January 2010 VA examiner, the Board finds in this particular case that the schedular ratings are inadequate.  In this regard, the Board notes that it cannot be said that the presently assigned rating already contemplates compensating the Veteran for some occupational impairment, as he receives no compensation for his left inguinal hernia.

The Board has carefully considered whether there are schedular rating criteria somewhat analogous to the Veteran's disability picture.  The Board notes that 38 C.F.R. § 3.324 provides a 10 percent rating for two permanent noncompensable disabilities that "clearly interfere with normal employability," but not in combination with any other rating.  In this regard, the Board notes again that the Veteran is presently service-connected for prostate cancer as well his the secondary left inguinal hernia, as a result of which the Board finds there is marked interference with his employment history as an automotive factory worker.  Therefore, the Board finds that a 10 percent extraschedular rating is warranted.

The Board emphasizes that a finding of marked interference with employment is not the same as a finding of total employability.  As noted by the Director of C&P in its December 2010 administrative decision, the Veteran's left inguinal hernia is not shown to result in unemployability from all jobs.  In other words, the Board does not find that the Veteran's weight restriction renders him unemployable, but rather, that it affects his ability to work in an automotive factory setting and, therefore, that a 10 percent rating contemplates such a level of impairment.  

In, sum, the Board concludes that the preponderance of the evidence is in favor of a 10 percent extraschedular evaluation for the Veteran's left inguinal hernia.


ORDER

Entitlement to an extraschedular rating of 10 percent for the service-connected  left inguinal hernia is granted, subject to the controlling regulations applicable to the payment of monetary awards. 



____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


